NOT FOR PUBLICATION                           FILED
                       UNITED STATES COURT OF APPEALS                       JUN 22 2016
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT


 CHUNAI JIN,                                        No. 14-73228

               Petitioner,                          Agency No. A098-392-468

    v.
                                                    MEMORANDUM*
 LORETTA E. LYNCH, Attorney General,

               Respondent.

                        On Petition for Review of an Order of the
                            Board of Immigration Appeals

                               Submitted June 14, 2016**

Before:        BEA, WATFORD, and FRIEDLAND, Circuit Judges.

         Chunai Jin, a native and citizen of China, petitions for review of the Board

of Immigration Appeals’ order dismissing her appeal from an immigration judge’s

decision denying her application for asylum, withholding of removal, and relief

under the Convention Against Torture (“CAT”). We have jurisdiction under


         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
8 U.S.C. § 1252. We review for substantial evidence the agency’s factual

findings, applying the standards governing adverse credibility determinations

created by the REAL ID Act, Shrestha v. Holder, 590 F.3d 1034, 1039-40 (9th Cir.

2010), and we deny the petition for review.

      Among other things, the agency found Jin not credible based on

inconsistencies within her testimony as to when she hid North Korean refugees

and, relatedly, when the Communist Party denied her husband membership in the

party. The agency also found Jin not credible based on an inconsistency between

her testimony and documentary evidence as to whether she was arrested in China.

Substantial evidence supports the agency’s adverse credibility determination based

on these findings. See id. at 1048 (adverse credibility determination was

reasonable under the “totality of the circumstances”). Jin’s explanations do not

compel a contrary result. See Lata v. INS, 204 F.3d 1241, 1245 (9th Cir. 2000).

In the absence of credible testimony, Jin’s asylum and withholding of removal

claims fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      Finally, Jin’s CAT claim also fails because it is based on the same testimony

the agency found not credible, and Jin does not point to any evidence that compels




                                         2                                  14-73228
the conclusion that it is more likely than not she would be tortured if returned to

China. See id. at 1156-57.

      PETITION FOR REVIEW DENIED.




                                          3                                    14-73228